Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16 in the reply filed on 14 April 2022 is acknowledged.  The traversal is on the ground(s) that there is not a search or an examination burden.  This is not found persuasive because such is not the standard for lack of unity. Furthermore, the applicant argues extra features which were not identified as the common technical feature in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “orthopaedic implant either to a bone or to an orthopaedic implant”. It is unclear how the orthopaedic implant is fastened to itself or if the orthopaedic implant is a separate implant.
Regarding claim 3, the limitation “wherein the clipping means are regularly spaced” is indefinite. It is unclear as antecendent basis for a plurality of clipping means has not been established. For examination purposes the limitation is construed as “wherein the clipping means is regularly spaced”.
Regarding claim 4, the limitation “the head” is indefinite. It is unclear if such references the driver or screw head. For examination purposes it is construed as the screw head.	Regarding claim 6, the limitation “the second, distal, linear or curved sub-portion and the first , proximal linear or curved sub-portion, “ is indefinite. The limitation lacks antecedent basis in the claims. For examination purposes the “curved sub-portions” refer to spherical curvature of the respective components.
Regarding claim 9, the limitation “forming a circumferential interface apices line between the first zone and the second zone of the bore” is indefinite. It is unclear what is encompassed therein. For examination purposes it is construed that the protrusions extend to the junction of the first and second zones.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8, 11-14  and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Farre Berga (US 2012/0103147) in view of Chu (US 2015/0005080).
Regarding claims 1-8, 11-14 and 16, Farre Berga discloses a system for fastening an orthopaedic implant either a bone or to an orthopaedic implant, the system comprising: a screw (1/2/3/4); and a driver (5/5’/9/6); wherein the screw comprises: a first end (4) and an apical end (2), a head (1/4) at the first end and a thread (2) at the apical end, a bore (3) running axially from the first end of the screw along a portion of the screw (fig. 2) towards the apical end of the screw (fig. 2), a first zone (see figure below) at the first end of the bore and a second zone (see figure below) at the apical end of the bore, a driver head (5/9) having a first (see figure below) and second segment (see figure below), wherein the second segment of the driver head has a substantially rounded axial section (see figure below), and the second zone of the bore  (see figure below) adapted to engage with the second segment of the driver head in various angled positions of the driver versus the axial direction of the screw (see fig. 5-6).


    PNG
    media_image1.png
    431
    377
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    380
    440
    media_image2.png
    Greyscale

Farre Berga further discloses (claim 8) wherein the second zone comprises a spherical surface (see figure above) extending from the apical end of the bore until the peripheral engagement means (at 4) the first segment of the driver head comprising a peripheral surface able to abut against said spherical surface when the driver is in the axial direction or angled versus the axial direction (FIG 6); (claim 14) wherein the peripheral engagement means comprise a peripheral engagement surface in the second zone of the bore forming a multilobular transversal profile (see figure 4, hexalobular configuration is shown).


    PNG
    media_image3.png
    385
    453
    media_image3.png
    Greyscale

Farre Berga fail(s) to teach (claim 1) wherein the first zone of the bore comprises clipping means and the second zone of the bore comprises peripheral engagement means, wherein the first segment comprises means for triggering the clipping means in the first zone of the bore during an axial insertion of the driver head into the bore so as to maintain the screw releasably fastened to the driver, wherein the second segment comprises a means for engaging the peripheraly engagement means in the second zone at the apical end of the bore for the transmission of a couple to fasten or loosen the screw; (claim 2) wherein there is a gap between the driver head and the bore in the second zone; (claim 3) wherein the clipping means are regularly spaced on the circumference of the first zone; (claim 4) wherein the head comprises a peripheral wall around the bore, the clipping means comprising a clipping portion on the peripheral wall that is able to deform radially and elastically; (claim 5) wherein the head comprises a peripheral wall around the bore , the clipping means comprising a clipping portion of the peripheral wall that extends in the axial direction from the first end of the head until one deformation point the clipping portion being able to clip-out with outwardly radially oriented forces and to clip back-in by spring effect; (claim 6) wherein the second segment of the driver head has a diameter that reduces with the increasing distance to the tip, and presents a first and a second linear or curved sub-portion proximal and distal to the tip of the driver, respectively, the peripheral engagement means being arranged in the second zone of the bore in order to cooperate with the second distal linear or curved sub-portion and the first, proximal, linear or curved sub-portion, when the driver is in the axial direction and is angled versus the axial direction respectively; (claim 7) wherein the curved sub-portions are curved with opposite convexities and present an axial profile with a form of a “s”; (claim 16) wherein the driver comprises a shaft (5) linked to the driver head (6).
However, Chu teaches a universal tool joint connection in FIGS. 1-7 wherein the first zone of the bore comprises clipping means (3/31) and the second zone of the bore comprises peripheral engagement means (21), wherein the first segment comprises means for triggering the clipping means in the first zone of the bore during an axial insertion of the driver head into the bore so as to maintain the screw releasably fastened to the driver (see figure below, triggers 3), wherein the second segment comprises a means for engaging the peripheraly engagement means in the second zone at the apical end of the bore for the transmission of a couple to fasten or loosen the screw (the second segment includes the maximum radius which engages 21 for transmission); wherein there is a gap between the driver head and the bore in the second zone (shown in FIG. 5); wherein the clipping means (3/31) is regularly spaced on the circumference of the first zone (FIG. 2);  wherein the screw head comprises a peripheral wall (22/3/31) around the bore, the clipping means comprising a clipping portion (3/31) on the peripheral wall that is able to deform radially and elastically ([0020]); wherein the head comprises a peripheral wall (22/3/31) around the bore , the clipping means comprising a clipping portion (3/31) of the peripheral wall that extends in the axial direction from the first end of the head until one deformation point the clipping portion being able to clip-out with outwardly radially oriented forces and to clip back-in by spring effect (Fig. 5; [0020]); wherein the second segment of the driver head has a diameter that reduces with the increasing distance to the tip (see figure below), and presents a first and a second linear or curved sub-portion proximal and distal to the tip of the driver (see figure below), respectively, the peripheral engagement means being arranged in the second zone of the bore in order to cooperate with the second distal linear or curved sub-portion and the first, proximal, linear or curved sub-portion, when the driver is in the axial direction and is angled versus the axial direction respectively (see figure below; FIG. 7); wherein the curved sub-portions are curved with opposite convexities and present an axial profile with a form of a “s” (see figure below); 

    PNG
    media_image4.png
    518
    894
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    386
    821
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Farre Berga, by requiring (claim 1) wherein the first zone of the bore comprises clipping means and the second zone of the bore comprises peripheral engagement means, wherein the first segment comprises means for triggering the clipping means in the first zone of the bore during an axial insertion of the driver head into the bore so as to maintain the screw releasably fastened to the driver, wherein the second segment comprises a means for engaging the peripheraly engagement means in the second zone at the apical end of the bore for the transmission of a couple to fasten or loosen the screw; (claim 2) wherein there is a gap between the driver head and the bore in the second zone; (claim 3) wherein the clipping means are regularly spaced on the circumference of the first zone; (claim 4) wherein the head comprises a peripheral wall around the bore, the clipping means comprising a clipping portion on the peripheral wall that is able to deform radially and elastically; (claim 5) wherein the head comprises a peripheral wall around the bore , the clipping means comprising a clipping portion of the peripheral wall that extends in the axial direction from the first end of the head until one deformation point the clipping portion being able to clip-out with outwardly radially oriented forces and to clip back-in by spring effect; (claim 6) wherein the second segment of the driver head has a diameter that reduces with the increasing distance to the tip, and presents a first and a second linear or curved sub-portion proximal and distal to the tip of the driver, respectively, the peripheral engagement means being arranged in the second zone of the bore in order to cooperate with the second distal linear or curved sub-portion and the first, proximal, linear or curved sub-portion, when the driver is in the axial direction and is angled versus the axial direction respectively; (claim 7) wherein the curved sub-portions are curved with opposite convexities and present an axial profile with a form of a “s”, as taught by Chu, for the purpose of providing a securing means to secure engagement between a driver and screw during transmission of force from various angles.
The configuration would result wherein (claim 11) wherein the first zone of the bore forms a conical surface around the axis of the screw, and comprises the contact surfaces (the front surfaces of 3/31  shown in FIG. 3 to have conically shaped spring surfaces that contacts the driver head 11 as it passes through); (claim 12) wherein the clipping protrusions comprise securing surfaces (the backside surface of 3/31 that contacts the second segment of the driver head after it has passed through) starting from the apices and extending radially outwardly towards the apical end of the bore the second segment of the driver head forming a generally outwardly curved axial profile toward the tip of the driver configured to abut said securing surfaces; (claim 13) wherein the contact surfaces and/or the securing surfaces are inclined with regard to the axial direction of the screw in an angle between 10 degrees and 80 degrees (a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. The angle of the inclined surface is a result effective variable, i.e. the more angled the surface the more force is required to secure the driver head past the clipping means. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)); (claim 14) wherein the peripheral engagement means comprise a peripheral engagement surface in the second zone of the bore forming a multilobular transversal profile, the protruding zones of the multilobular profile comprising the surfaces of the clipping protrusions (when modifying 3/31 to be the hexalobular shape of Farre Berga); (claim 16) wherein the driver comprises a shaft linked to the driver head and the shaft has a diameter that is between 40% and 50% of the maximum diameter of the driver head (a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. The diameter of the shaft is a result effective variable (i.e. one of ordinary skill in the art would recognize that the smaller the diameter of the shaft the more angulation between the connection of the screw would be allowed. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977)).
Claim(s) 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Farre Berga (US 2012/0103147) in view of Chu (US 2015/0005080), and further in view of Su (US 8,096,212).
Regarding claims 9-10, Farre Berga/Chu discloses the claimed invention substantially as claimed as set forth above.
Farre Berga further discloses wherein the screw comprises protrusions (4) uniformly spaced in the periphery of the bore with inwardly radially oriented apices forming a circumferential apices line between the first zone the second zone of the bore (see figure above the protrusions extend to the junction with the second zone); wherein the protrusions comprise contact surfaces starting from the apices and extending radially outwardly towards the first end of the bore (see figure below).
Farre Berga/Chu teaches lobular protrusions but fail(s) to teach lobular clipping protrusions.
However, Su teaches a tool joint between a driver (60 with lobe shape 631/632) and protrusions (formed by 50/40 which would be lobular clipping protrusions).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Farre Berga/Chu, by lobular clipping protrusions, as taught by Su, for the purpose of providing clipping protrusions to have corresponding shape to a respective driver head shape.
The configuration would result wherein (claim 9) wherein the clipping means comprise clipping protrusions  uniformly spaced in the periphery of the bore with inwardly radially oriented apices forming a circumferential interface apices line between the first zone and the second zone of the bore; (claim 10) wherein the clipping protrusions comprise contact surfaces starting from the apices and extending radially outwardly towards the first end of the bore, the contact surfaces being intended to be pressed in the axial direction by the first segment of the driver head at introduction of the driver in order to bend radially and outwardly (the combination of the hexolobular shapes of Farre Berga modified by the spring clipping means of Su would result in the configuration as the driver was secured within the screw head).
Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Farre Berga (US 2012/0103147) in view of Chu (US 2015/0005080), and further in view of Courvoisier (US 2014/0205970).
Regarding claim 15, Farre Berga/Chu discloses the claimed invention substantially as claimed as set forth above.
Farre Berga/Chu fail(s) to teach wherein the screw is made of titanium alloy. 
However, Courvoisier discloses an implant screw which is titanium alloy ([0084]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Farre Berga, by requiring wherein the screw is made of titanium alloy, as taught by Courvoisier, for the purpose of using a biocompatible material.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772     

/HEIDI M EIDE/               Primary Examiner, Art Unit 3772        
6/21/2022